Per Curiam:

The bank commenced this action in the district court of Marion county to recover judgment for money loaned to the defendant in error. The only question involved in the controversy is whether the loan was made to a partnership of which the defendant in error was a member, or to George T. Donaldson, who obtained the money. This was a question of fact, which has been decided by a jury upon conflicting testimony, and this court can not examine into the merits of such finding. The money was neither obtained nor used for partnership purposes. It was used to pay the individual debt of Donaldson, who obtained the money. Some of the instructions are criticised, but in view of the evidence presented in the case we do not think the criticism justifiable. In our view the instructions fairly presented the case to the jury.
The judgment is affirmed.